DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2005/0151926).
Regarding claim 1, Kumar discloses a kit for making an optical article having a gradient tint and a gradient polarization, comprising: a prefabricated optical element ([0012], ‘ophthalmic element’) comprising a coating ([0012], ‘at least partial coating’) having at least one alignment zone ([0012], ‘at least a portion of the at least one at least partial coating comprising the alignment medium’).
Regarding claim 2, Kumar discloses the kit of claim 1, wherein the kit includes the prefabricated optical element ([0012]) and a dye composition comprising at least one of a dichroic dye ([0012], ‘at least one dichroic material’), a photochromic-dichroic dye, or a combination thereof.
Regarding claim 3, Kumar discloses the kit of claim 2, wherein the dye composition comprises a pre-mixed solution ([0012], since the dye is intrinsically pre-mixed).
Regarding claim 4, Kumar discloses the kit of claim 2, wherein the dye composition comprises a dye transfer substrate ([0012], ‘alignment transfer material’) comprising a gradient layer of the dye composition.
Regarding claim 5, Kumar discloses the kit of claim 4, comprising a plurality of dye transfer substrates ([0072], ‘transitional coatings’) having a gradient layer of the dye composition to provide different gradients of tint and polarization ([0072], ‘gradient in properties’).
Regarding claim 6, Kumar discloses the kit of claim 2, wherein the dye composition comprises a photochromic-dichroic dye ([0123], “Non-limiting examples of suitable dichroic-materials, photochromic materials and additives are set forth above in the discussion of the various non-limiting embodiments of elements and devices.”).
Regarding claim 7, Kumar discloses the kit of claim 2, wherein the dye composition is a commercially pre-packaged composition ([0161]).
Regarding claim 8, Kumar discloses the kit of claim 2, wherein the dye composition further comprises a photochromic dye ([0148]).
Regarding claim 11, Kumar discloses the kit of claim 1, wherein the coating comprises an alignment layer ([0012]) comprising at least one alignment region, and an anisotropic layer ([0012], “anisotropic material”) proximate the alignment layer and comprising the at least one alignment zone.
Regarding claim 12, Kumar discloses the kit of claim 11, wherein the anisotropic layer comprises at least one crosslinkable liquid crystal material ([0045]).
Regarding claim 13, Kumar discloses the kit of claim 11, wherein the alignment layer comprises at least one photo-polymerizable alignment material ([0045]).
Regarding claim 14, Kumar discloses the kit of claim 1, wherein the optical element comprises at least one major surface, and the at least one alignment zone is located over at least a portion of the at least one major surface ([0012], “at least one exterior surface of the ophthalmic element”).
Regarding claim 15, Kumar discloses the kit of claim 14, wherein the at least one major surface is a curved surface ([0027], “corrective lenses, non-corrective lenses, and magnifying lenses”, all intrinsically curved by definition).
Regarding claim 16, Kumar discloses the kit of claim 1, wherein the optical article is selected from the group consisting of an optical lens, an ophthalmic lens, an optical filter, a window, a visor, a mirror, and a display ([0027]).
Regarding claim 17, Kumar discloses the kit of claim 1, wherein the coating is formed from a flowable composition applied over the optical element ([0119], “flow coating”).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 10, Kumar discloses the kit of claim 2. However, Kumar does not expressly disclose the kit further comprising instructions for contacting the dye composition with the coating to form the predetermined concentration gradient, wherein the instructions comprise one or more elements selected from the group consisting of types of optical elements comprising the coating having at least one alignment zone to use, types of dye compositions to use, how to prepare a dye solution from the dye composition(s), methods of contacting the dye solution with the coating of the optical element, duration of contact required between the dye solution and the coating of the optical element, and additional process steps to produce the optical article once the dye solution has contacted the coating of the optical element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/5/2022